
	

113 HR 4680 IH: Infant and Toddler Care Improvement Act
U.S. House of Representatives
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4680
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2014
			Ms. Clark of Massachusetts (for herself, Ms. Moore, Ms. DeLauro, Mr. Van Hollen, Mr. McGovern, Ms. Speier, Mr. Tierney, Mrs. Davis of California, Mr. Langevin, Ms. Meng, Mrs. McCarthy of New York, and Mr. Schiff) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Child Care and Development Block Grant Act of 1990 to improve the quality of infant
			 and toddler care.
	
	
		1.Short titleThis Act may be cited as the Infant and Toddler Care Improvement Act.
		2.Findings and purposes
			(a)FindingsCongress finds the following:
				(1)The brain undergoes its most dramatic development during a child’s first 3 years of life, with 700
			 new neurological connections being formed every second based on early
			 experience. During this time, the brain’s foundational capacities for
			 thinking, language, emotion, and self-regulation are formed.
				(2)Economic deprivation can also affect the development of the brain and impair all aspects of
			 development. Children in families below the poverty line are at risk for
			 prolonged toxic stress, which can change the shape of the brain’s structure. Twenty-five percent of children
			 younger than 3 years of age live in families with incomes below the
			 poverty level.
				(3)Child care is second only to the family setting as the place in which early development takes place
			 for many infants and toddlers. Sixty-one percent of mothers with children
			 younger than 3 years of age are in the labor force and over 6,000,000
			 children younger than 3 years of age are cared for by someone other than
			 their parents for some part or all of the day. Therefore, the relationship
			 between the child and the child care provider often plays a significant
			 role in child development.
				(4)Research shows that high-quality child care can mitigate some of the effects of adverse experiences
			 caused by poverty and that low-income children can benefit particularly
			 well from high-quality child care. Yet, at-risk children younger than 3
			 years of age often receive low-quality child care that can lead to poor
			 developmental outcomes.
				(5)High-quality child care has been shown to promote positive cognitive, language, and social and
			 emotional development, and contribute to academic success. High-quality
			 child care can also help improve a child’s communication skills, cognitive
			 skills, behavioral skills, math and language assessment scores, and verbal
			 intelligence.
				(6)Providing training and technical assistance to family child care providers who are infant and
			 toddler care providers, through family child care networks, has been shown
			 to improve the quality of caregivers.
				(7)Twenty-seven States use infant and toddler specialist networks as the structure for providing
			 training and technical assistance, using research-based training and
			 techniques such as mentoring and on-site coaching, to all types of
			 providers of child care for infants or toddlers.
				(8)Preparation for early childhood educators often does not include training specific to infants and
			 toddlers. Only 21 States have infant and toddler credential requirements
			 that define the particular knowledge and skills needed to work with
			 children younger than 3 years of age.
				(9)Infants and toddlers have unique needs that differ from those of older children in areas such as
			 health and safety, interaction with teachers and caregivers, and learning,
			 yet not all States recognize those differences in licensing regulations or
			 in their Quality Rating and Improvement Systems. Just 20 States have
			 infant and toddler quality indicators in their Quality Rating and
			 Improvement Systems and only 3 States have separate categories of child
			 care regulations related to infants and toddlers.
				(b)PurposeThe purpose of this Act is to improve the overall quality of child care programs serving infants or
			 toddlers.
			3.High-quality infant and toddler care programThe Child Care and Development Block Grant Act of 1990 is amended by inserting after section 658G
			 (42 U.S.C. 9858e) the following:
			
				658H.High-quality infant and toddler care program
					(a)DefinitionsIn this section:
						(1)Eligible infant or toddler care providerThe term eligible infant or toddler care provider means an eligible child care provider, consistent with section 658P, who provides care to an
			 infant or toddler.
						(2)Infant or toddlerThe term infant or toddler means an individual under 3 years of age.
						(3)Infant or toddler with a developmental delay or disability
							(A)In generalThe term infant or toddler with a developmental delay or disability has the meaning given the term infant or toddler with a disability in section 632 of the Individuals with Disabilities Education Act (20 U.S.C. 1432).
							(B)Plural formThe term infants and toddlers with developmental delays or disabilities means more than 1 infant or toddler with a developmental delay or disability.
							(4)Limited English proficientThe term limited English proficient has the meaning given the term in section 637 of the Head Start Act (42 U.S.C. 9832).
						(5)Low-income communityThe term low-income community shall be defined by the Secretary.
						(6)Low-income familyThe term low-income family means a family with a family income described in section 658P(4)(B).
						(b)Grants
						(1)In generalThe Secretary shall make grants to eligible States, from allotments described in paragraph (2), to
			 enable the States to improve the quality of care for infants and toddlers.
						(2)Allotments
							(A)Amounts reserved
								(i)Territories and possessionsThe Secretary shall reserve an amount not to exceed 0.5 percent of the amount appropriated under
			 this section for each fiscal year for payments to Guam, American Samoa,
			 the United States Virgin Islands, and the Commonwealth of the Northern
			 Mariana Islands, to be allotted in accordance with their respective needs.
								(ii)Indian tribesThe Secretary shall reserve not less than 1 percent, and not more than 2 percent, of the amount
			 appropriated under this section for each fiscal year for payments to
			 Indian tribes and tribal organizations with applications approved under
			 section 658O(c).
								(B)Allotments to statesAfter making reservations under subparagraph (A), the Secretary shall use the remainder of the
			 amount appropriated under this section for a fiscal year to allot to each
			 State an amount that bears the same relationship to that remainder as the
			 amount allotted to the State under section 658O for that fiscal year bears
			 to the amount allotted to all States under section 658O for that fiscal
			 year.
							(C)StateIn this paragraph, the term State does not include Guam, American Samoa, the United States Virgin Islands, or the Commonwealth of
			 the Northern Mariana Islands.
							(c)Amendment to State plansA State that receives a grant under this section shall include in the State's plan under section
			 658E, a description of how the State will use funds provided under this
			 section to improve the quality of infant and toddler care.
					(d)Use of funds
						(1)In generalA State that receives a grant under this section shall use the funds made available through the
			 grant to carry out 1 or more of the activities described in paragraphs (2)
			 through (7).
						(2)Increasing high-quality infant and toddler care
							(A)In generalA State may use the funds described in paragraph (1) to make grants to eligible entities to be
			 resources for eligible infant and toddler care providers, to improve the
			 quality of early care and development services provided to infants and
			 toddlers in the community from low-income families and to help such
			 providers serving low-income families improve their capacity to offer
			 high-quality care to such families.
							(B)Eligible entityTo be eligible to receive a grant under this paragraph, an entity shall be an eligible child care
			 provider that—
								(i)serves infants and toddlers from low-income families; and
								(ii)
									(I)is ranked at the top level of the State’s Quality Rating and Improvement System or similar rating
			 system or accredited by a national accrediting body recognized, before the
			 date of enactment of the Infant and Toddler Care Improvement Act, for
			 high-quality program standards that are valid and reliable; or
									(II)is an Early Head Start agency under section 645A of the Head Start Act (42 U.S.C. 9840a) that is in
			 full compliance with the performance standards applicable to such an
			 agency under the Head Start Act (42 U.S.C. 9831 et seq.).
									(C)PriorityIn making grants under this paragraph, a State—
								(i)shall give priority to entities that will serve significant populations of low-income families; and
								(ii)may give priority to entities that—
									(I)are located in low-income communities;
									(II)will serve communities with significant populations of families with limited English proficiency;
			 or
									(III)will increase the ability of caregivers to provide appropriate services and coordinate activities
			 with State and local systems providing services under part C of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.) for
			 children with developmental delays or disabilities, including such
			 children in the child welfare system of the State.
									(3)Staffed family child care networks or systems
							(A)In generalA State may use the funds described in paragraph (1) to make grants to organizations with expertise
			 in providing child care and related technical assistance, to establish new
			 staffed family child care networks (new as of the date of amendment of the
			 State plan under subsection (c)) or to operate existing staffed family
			 child care networks or systems that offer, to family child care providers
			 who are eligible infant and toddler care providers, technical assistance,
			 training, administrative support, or direct services including monitoring
			 visits to providers.
							(B)PriorityIn making grants under this paragraph, a State—
								(i)shall give priority to organizations described in paragraph (2)(C)(i); and
								(ii)may give priority to organizations that have 1 or more of the 3 characteristics described in
			 paragraph (2)(C)(ii).
								(4)Statewide network of infant and toddler specialists
							(A)In generalA State may use the funds described in paragraph (1) to support, or to make a grant to an
			 organization with expertise in providing child care technical assistance
			 to support, a statewide network of specialists who are eligible infant and
			 toddler care providers, that shall—
								(i)provide individual or group training and intensive consultation services to eligible infant and
			 toddler care providers, including relative caregivers, on strategies to
			 improve the quality of care for infants and toddlers; and
								(ii)assist eligible infant and toddler care providers in coordinating activities with other offices
			 responsible for child care, including Early Head Start programs and Head
			 Start programs carried out under the Head Start Act (42 U.S.C. 9831 et
			 seq.).
								(B)PriorityIn delivering services or making grants under this paragraph, a State—
								(i)shall give priority to networks that deliver support to providers described in paragraph (2)(C)(i);
			 and
								(ii)may give priority to networks that deliver support to providers that have 1 or more of the 3
			 characteristics described in paragraph (2)(C)(ii).
								(5)State workforce quality initiatives
							(A)In generalA State may use the funds described in paragraph (1) to support initiatives to improve the quality
			 of the workforce of eligible infant and toddler care providers, such as—
								(i)providing relevant training, professional development, or mentoring to eligible infant and toddler
			 care providers, including linking the training, development, or mentoring
			 to career pathways for eligible infant and toddler care providers;
								(ii)providing scholarships or other financial support to eligible infant and toddler care providers to
			 advance their education and training;
								(iii)coordinating activities with the State’s higher education system to expand the availability and
			 quality of coursework for infant and toddler care providers, including
			 developing career pathways for eligible infant and toddler care providers;
			 or
								(iv)improving the State credentialing of eligible infant and toddler care providers.
								(6)Systems qualityA State may use the funds described in paragraph (1) to—
							(A)develop infant and toddler components for the State's Quality Rating and Improvement System or
			 similar rating system, child care licensing regulations, or voluntary
			 early learning guidelines;
							(B)improve the ability of parents to obtain information about high-quality infant and toddler care; or
							(C)assist eligible infant and toddler care providers seeking to improve the quality of their infant
			 and toddler care by increasing their ranking on the State’s Quality Rating
			 and Improvement System or similar rating system, meeting performance
			 standards applicable to an Early Head Start agency under the Head Start
			 Act (42 U.S.C. 9831 et seq.), or becoming accredited by a national
			 accrediting body described in paragraph (2)(B)(ii).
							(7)Other high-quality initiativesA State may use the funds described in paragraph (1) to carry out other activities determined by
			 the State to improve the quality of infant and toddler care provided in
			 the State and for which there is evidence that the activities will lead to
			 improved infant and toddler safety, infant and toddler development, or
			 infant and toddler well-being.
						(e)ReportingA State that receives a grant under subsection (b) shall submit in the State's annual reports
			 required under section 658K(a)(2), information on how the State is using
			 the funding provided under subsection (b) to improve the quality of infant
			 and toddler care and the effect such funding is having on the quality of
			 infant and toddler care in the State.
					(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 fiscal year 2014 and each subsequent fiscal year..
		4.Conforming amendments
			(a)AuthorizationSection 658B of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858) is amended
			 by inserting (other than section 658H) after subchapter.
			(b)AllotmentSection 658O(a)(1) of such Act (42 U.S.C. 9858m(a)(1)) is amended by striking this subchapter and inserting section 658B.
			
